The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawing of figure 1, reference numeral “30” labeled in the lower right corner is not “a die”, it is “process control monitors”. The die should be reference numeral  “20” 
The drawings are objected to because  figure 8 does not have any reference numerals for each of the illustrated components.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The disclosure is objected to because of the following informalities:  .  
It appears that the disclosure does not have a detailed description of the drawing of figure 8.
Appropriate correction is required.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the  feature of “active and passive devices including transistors, resistor, capacitor  device structures”  as recited in claim 2, the feature of “P-channel devices” as recited in claim 4, the features of  “the e-fuse ” and “e-fuse block” as recited in claim 8, the feature of  “operating circuit” as recited in claim 17, the features of  “on-chip stress senor” , “plurality of active and passive device structures”,” input/output (IO) pads”, “control logic”, “memory”, “probes”  and “functional blocks” as recited in claim  18       must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16  and 18-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
It appears that the limitation of ” a stress generator on the die”  as recited in claim 1 , the limitation of “wherein the die comprises active and passive devices including transistors, resistor, capacitor device structures that characterize reliability of a manufactured semiconductor device” as recited in claim 2, the limitation of “wherein the die comprises a Negative Bias Temperature Instability (NBTI) sensor” as recited in claim 3 , the limitation of “wherein the die comprises a Hot Carrier Injection (HCI) sensor” as recited in claim 9,  the limitation of “wherein the die comprises a time dependent dielectric breakdown  (TDDB) sensor “ as recited in claim 12  and the limitation of “wherein the die comprises a Bias Temperature Instability (BTI) sensor” as recited in claim 15  and the limitation of “probes coupleable to the wafer to capture wafer functional data with on chip stress sensor and memory to store failure data” as recited in claim 18   do not have original support in the specification, therefore this limitation is considered as a new matter. 
 The dependent claims  not specifically addressed share the same indefiniteness as they depend from rejected base claim .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-5,7-8 and 17-20  are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, it is unclear how “active and passive devices including transistors, resistor, capacitor  device structures are interrelated and associated with “one or more sensors”, “a stress generator”, “a memory” and “an interface” as recited in claim 1? Are  “active and passive devices including transistors, resistor, capacitor  device structures” shown in any of drawings?
In claim 3, it is unclear how “a Negative Bias Temperature Instability (NBTI) sensor” is interrelated and associated with other claimed elements as recited in claim 1? 
In claim 4, it is unclear what “P-channel devices”  comprise of? Are they shown in any of drawings? Furthermore, it is unclear how “a ring oscillator” and “P-channel devices”  are interrelated and associated with other claimed elements as recited in claims 1-3. Furthermore, the dependency of this claim is improper since it could not depend from itself.
In claim 5, it is unclear how “a reference ring oscillator” , “a stressed ring oscillator” and  “a phase comparator” are interrelated and associated with other claimed elements as recited in claims 1-3?
In claim 7, “the stressed oscillator” has not been recited previously, therefore it is indefinite. Furthermore, it is unclear how “a NAND gate” is interrelated and associated with the NBTI sensor as recited in claim 3 and other claimed elements as recited in claim 1. Should this claim depend from claim 5 instead of claim 3?
In claim 8, line 2, “the e-fuse ” has not been recited previously, therefore this term is indefinite. What does “e fuse” comprises of ? Is it shown in any of drawings?
In claim 9, it is unclear how “a hot Carrier Injection (HCI) sensor” is interrelated and associated with other claimed element as recited in claim 1.
	In claim 12, it is unclear how  “a time dependent dielectric breakdown (TDDB) sensor” is interrelated and associated with other claimed elements as recited in claim 1.
	In claim 15, it is unclear how  “a Bias Temperature Instability (BTI) sensor” are interrelated and associated with other claimed elements as recited in claim 1.
In claim 17, it is unclear what “one or more operating circuits” comprises of? Are they shown in any of drawings?
In claim 18, it is unclear what “on-chip stress senor” , “plurality of active and passive device structures”,” input/output (IO) pads”, “control logic”, “memory”, “probes”  and “functional blocks” comprise of? Are they  shown in any of drawings?  It is also  unclear how “on chip stress sensor and memory” are interrelated and associated with “plurality of active and passive device structures”,” input/output (IO) pads”, “control logic” ,“memory”, “probes” and “functional blocks”  ? Are they shown in any of drawings?  Furthermore, it is unclear which claimed elements are used for “control for programming the memory which identify the wafer and die location at test in an integrated circuit”?
The dependent claims  not specifically addressed share the same indefiniteness as they depend from rejected base claim.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over  Uppal et al (Pat# 9,372,226) in view of Shreeve (Pat# 4,918,385)
As to claims 1 and 17, Uppal et al disclose a circuit (102) as shown in figure 1B having  one or more sensors  (104,106) adapted to be formed on a wafer (100), each sensor detecting one or more wafer characterization data in a stressed condition; a stress generator (122) controlling the one or more sensors to place the one or more sensors under stress test;  sense contact pads (124) coupled to the one or more sensors  to store wafer characteristics under the stressed condition; and an interface  (electrical conductor) coupled to the sense contact pads (124) to communicate the wafer characterization data to a tester (130). It is noted that Uppal et al do not explicitly mention about the memory and the stress generator on the die. 
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to consider the sense contact pads (124) are memory because they temporarily retain and hold the electrical stress  measured signals from the sensors (104,106)  before feed these signals to the tester (130). 
Shreeve teaches that it would have been well-known in the art to dispose a test circuit  (12) on a die (10) as shown in figure 2.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to dispose a stress generator (122) of Uppal et al on a die as taught by Shreeve for the purpose of avoiding the interference or noise from the external environment so that the test results on the die are obtained more accurately.
6.	Claim 18 is  rejected under 35 U.S.C. 103 as being unpatentable over  Briggs et al (Pat# 10,746,782).
	As to claim 18, Briggs et al disclose  an automated test equipment (ATE) to test a wafer (120) with one or more reliability sensors (132)  therein, each including a plurality of active and passive device structures that characterize a semiconductor manufacturing process, input/output (IO) pads adapted to be accessed by test hardware and control logic, sensing system (150), and control (102) for programming the memory which identify the wafer and die location at test in an integrated circuit, the ATE (106) comprising: probes (110) coupleable to the wafer to capture wafer functional data; and a database (108)  to store functional test measurements during or after fabricating the functional blocks, wherein the database predicts device failures based on information of known device failures or related process parameters and their relationship to functional test measurements. It is noted that Briggs et al do not explicitly mention about memory. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to consider the sensing system is memory because the sensing system (150) has to retain the measured signals temporarily before feed these measured signals to the controller (102). It is noted that the limitations of “with on chip stress sensor and memory”  is not given any patentable weight due to its deficiencies as mentioned in the current office action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Mikkola (Pat# 10,082,535) disclose Programmable Test Structure For Characterization Of Integrated Circuit Fabrication Processes.
Jenkins et al (Pat# 10,002,810) disclose On-chip Combined Hot Carrier Injection And Bias Temperature Instability Monitor.
Mikkola (Pat# 9,275,187) disclose Programmable Test Chip, System And Method For Characterization Of Integrated Circuit Fabrication Processes.
Ye et al (Pat# 6,892,156) disclose Method And Apparatus For Monitoring Integrated Circuit Fabrication.
Applicant’s arguments with respect to claims 1-20 filed on 09/16/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/VINH P NGUYEN/Primary Examiner, Art Unit 2867